DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1-20 have been presented for examination. 

                                               Priority
This application makes reference to or appears to claim subject matter disclosed in Application No. 11 /408,026, filed 04/21 /06 (See page 2 of ADS filed on 10/21 /18). Flowever a review of the said Application revealed that the claimed subject matter, i.e. “a method of treating severe or very severe chronic obstructive pulmonary disease comprising administering to a subject in need thereof an effective amount of a pressurized solution formulation comprising formoterol fumarate and beclomethasone dipropionate....” is not disclosed. Application 11/408,026 does not recite a method of treating severe or very severer COPD at all.
Accordingly, the claimed priority to the said application and date of 04/21/06 is not granted. The Examination is based on the claimed priority date of 04/19/07 for the instant Application.
Additionally, acknowledgment is made of applicant's claim for foreign priority based on PCT/EP/03420 filed on 04/19/2007. It is noted, however, that applicant has not filed a certified copy (or any copy) of the above cited application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 16 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 

                                 Determination of Claim Scope 
Claims 3 and 16 of the instant application claim (1) a method of preventing or treating severe broncho-pulmonary disease comprising administering a solution composition that comprises, in part, formoterol, carmoterol, indacaterol, salmeterol or solvates or salt solvates thereof (claim 3) and (2) a method for improving the co-deposition of two or more drug substances comprising administering a solution composition as described in (1). 

Review of Applicants’ Disclosure 
The instant specification does not disclose, to which solvates of formoterol, carmoterol, indacaterol, salmeterol Applicants are referring. The specification does not disclose how to make any particular solvate or salt solvate of formoterol, carmoterol, indacaterol, salmeterol, nor do Applicants depict chemical structures of formoterol, carmoterol, indacaterol, or salmeterol as any particular solvate or salt solvate in their disclosure. 

      Possession Based on Ordinary Skilled Artisan’s Determination
                                    State of the Prior Art 
It is generally accepted in the art that the formation of a particular solvate, polymorph, or hydrate for a given compound or series of compounds is unpredictable (see Vippagunta et al. “Crystalline Solids,” Advanced Drug Delivery Reviews, 2001, 48, 3-26, especially pp 1, 11-12, and 18),therefore, the generic reference to a solvate of either [specify species] in the instant specification does not provide adequate written support for claims drawn to any solvate or hydrate of these compounds. Braga et al. (Chem. Commun., “Making Crystals from Crystals: a green route to crystal engineering and polymorphism,” 2005, pp 3635-3645) states on page 3640, “One can say that if the formation of polymorphs is a nuisance for crystal engineers, solvate formation can be a nightmare, because it is extremely difficult to predict whether a new species may crystallize[s] from solution with one or more molecules of solvent.” The state of the art is such that in this century there should not be any doubt as to the chemical identity of a material (Seddon, K.R., “Pseudopolymorph: a polemic,” Crystal Growth & Design, 2004, . 

Claims 3 and 16 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for methods administering solution compositions comprising, in part, formoterol, carmoterol, indacaterol, salmeterol, or salts and stereoisomers thereof, does not reasonably provide enablement for compositions comprising solvates or salt solvates of formoterol, carmoterol, indacaterol, salmeterol.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
An analysis based upon the Wands factors is set forth below. To be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In Genentech Inc. v. Novo Nordisk 108 F.3d 1361, 1365, 42 USPQ2d 1001, 1004 (Fed. Cir. 1997); In re Wright 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993),. See also Amgen Inc. v. Chugai Pharm. Co., 927 F.2d 1200, 1212, 18 USPQ2d 1016, 1026 (Fed. Cir. 1991); In re Fisher 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). Further, in In re Wands 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) the court stated: Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman (230 USPQ 546, 547 (Bd. Pat App Int 1986)). 
They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in 
Breadth of Claims 
Applicants’ claims are broad with regards to the subgenera of solvates and salt solvates of the compounds recited in claims 3 and 16. 
Nature of the invention/State of the Prior Art 
Claims 3 and 16 of the instant application claim (1) a method of preventing or treating a severe broncho-pulmonary disease comprising administering a solution composition that comprises, in part, formoterol, carmoterol, indacaterol, salmeterol or solvates or salt solvates thereof (claim 3) and (2) a method for improving the co-deposition of two or more drug substances comprising administering a solution composition as described in (1). It is generally accepted in the art that the formation of a particular solvate or hydrate for a given compound or series of compounds is unpredictable (see Vippagunta et al. “Crystalline Solids,” Advanced Drug Delivery Reviews, 2001, 48, pp 3-26, especially pp 11 and 18). Braga et al. (Chem. Commun., “Making Crystals from Crystals: a green route to crystal engineering and polymorphism,” 2005, pp 3635-3645) states on page 3640, “One can say that if the formation of polymorphs is a nuisance for crystal engineers, solvate formation can be a nightmare, because it is extremely difficult to predict whether a new species may crystallize[s] from solution with one or more molecules of solvent.” The state of the art is such that in this century there should not be any doubt as to the chemical identity of a material (Seddon, K.R., “Pseudopolymorph: a polemic,” Crystal Growth & Design, 2004, 4(6), pp 1087, web release date October 19, 2004). Formoterol fumarate dihydrate, which is a solvate 
Level of One of Ordinary Skill & Predictability/Unpredictability in the Art 
The level of a person of ordinary skill in the art is high, with ordinary artisans having advanced medical and/or scientific degrees (e.g. M.D., Ph.D., Pharm. D. or combinations thereof). There is a general lack of predictability in the pharmaceutical art. In re Fisher, 427, F. 2d 833, 166, USPQ 18 (CCPA 1970). The art is especially unpredictable with regards to the existence and formation of particular polymorphs and pseudopolymorphs (e.g. hydrates and solvates) of chemical compounds, as set forth above by the teachings of Vippagunta et al. and Braga. 
Guidance/Working Examples 
Applicants provide no guidance or working examples about the preparation of any solvate or salt solvates of formoterol, carmoterol, indacaterol, salmeterol. Because of the lack of any guidance or working examples, the absence of any prior art teachings of specific solvates or salt solvates of formoterol, carmoterol, indacaterol, or salmeterol, with the exception of formoterol fumarate dihydrate, and the recognition in the art that the existence of a particular polymorph is unpredictable, it would require the ordinary skilled artisan to undertake burdensome experimentation to identify and isolate all possible solvates and salt solvates of formoterol, carmoterol, indacaterol, and salmeterol. In conclusion, the specification, while being enabling for methods administering solution compositions comprising, in part, formoterol, carmoterol, . 

Claims 1-13 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for the treatment of a severe broncho-pulmonary disease, does not reasonably provide enablement for the prevention of broncho-pulmonary diseases. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. An analysis based upon the Wands factors is set forth below. To be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In Genentech Inc. v. Novo Nordisk 108 F.3d 1361, 1365, 42 USPQ2d 1001, 1004 (Fed. Cir. 1997); In re Wright 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993),. See also Amgen Inc. v. Chugai Pharm. Co., 927 F.2d 1200, 1212, 18 USPQ2d 1016, 1026 (Fed. Cir. 1991); In re Fisher 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). Further, in In re Wands 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) the court stated: Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman (230 USPQ 546, 547 (Bd. Pat App Int 1986)). They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the . 
Breadth of Claims 
Applicant’s claims are broad with regards to the broncho-pulmonary disease being treated and the two or more drugs that may be included in the administered solution. 
Nature of the invention/State of the Prior Art 
The nature of Applicants’ claimed invention is a method of preventing or treating a severe broncho-pulmonary disease comprising administering a pressurized solution composition from a metered dose inhaler, wherein the composition comprises two or more active substances, an HFA propellant, and a co-solvent. Applicants do not define “prevention” or “preventing,” which is interpreted herein to mean that after practice of the claimed invention (i.e. administering the recited composition) the subject receiving the treatment will not suffer from a severe broncho-pulmonary disease. The art recognizes that there exist inherited broncho-pulmonary diseases, such as alphaianti-trypsin deficiency, which may cause emphysema. Emphysema reads on a severe bronchopulmonary disease. One consequence of the alphai-anti-trypsin deficiency is that low levels of alphai-anti-trypsin permit proteases to damage the lungs, resulting in emphysema (Merck Manual article entitled, “Alphai-Anti-trypsin Deficiency, accessed on April 23, 2011 at www.merck/manuals.com/horne/print/sec04/ch045/ch045b.html). Thus, the administration of any drug combination will be unsuccessful in preventing emphysema due to an inherited disorder, such as alphai-anti-trypsin deficiency. Emphysema caused by alphai-anti-trypsin deficiency may be treated by administering 
Level of One of Ordinary Skill & Predictability/Unpredictability in the Art 
The level of a person of ordinary skill in the art is high, with ordinary artisans having advanced medical and/or scientific degrees (e.g. M.D., Ph.D., Pharm. D. or combinations thereof). There is a general lack of predictability in the pharmaceutical art. In re Fisher, 427, F. 2d 833, 166, USPQ 18 (CCPA 1970). 
Guidance/Working Examples 
Applicants’ specification provides no guidance regarding the prevention of any bronchopulmonary disease. For example, Applicants’ specification does not direct the ordinary skilled artisan to combine any specific two drugs or drug classes to prevent any broncho-pulmonary disease. Applicants' specification does not provide any guidance as to dosage amounts of combined pharmaceuticals that would be suitable for prevention of a broncho-pulmonary disease as opposed to treating a bronchopulmonary disease. Applicants’ examples are limited to different formulations within the scope of the recited compositions and the characterization of the physical aerodynamic properties of these formulations (e.g. fine particle fraction). Consequently, the ordinary skilled artisan would be forced to conduct burdensome undue experimentation, such as clinical trials, to . 

Claims 1 and 11-13 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for the treatment of a severe broncho-pulmonary disease, by inhalation of pharmaceutically active agents such as bronchodilators and corticosteroids, does not reasonably provide enablement for the treatment of severe broncho-pulmonary diseases wherein the solution formulation comprises two or more active drug substances, i.e. ANY drug substance. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. An analysis based upon the Wands factors is set forth below. To be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In Genentech Inc. v. Novo Nordisk 108 F.3d 1361, 1365, 42 USPQ2d 1001, 1004 (Fed. Cir. 1997); In re Wright 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993),. See also Amgen Inc. v. Chugai Pharm. Co., 927 F.2d 1200, 1212, 18 USPQ2d 1016, 1026 (Fed. Cir. 1991); In re Fisher 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). Further, in In re Wands 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) the court stated: Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman (230 USPQ 546, 547 (Bd. Pat App Int 1986)). They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) . 
(1 and 2)  The breadth of the claims and the nature of the invention: The claims are broad. The claims are drawn to a method of (preventing and/or) treating a severe broncho-pulmonary by administering to a subject an effective amount of a pressurized solution formulation comprising two or more active drug substances.
(3 and 5)   The state of the prior art and the level of predictability in the art:  The art teaches methods of treating disorders such as moderate to severe COPD and asthma by inhalation of active agents such as formoterol, budesonide, tiotropium etc.  It is known in the art that COPD and asthma cannot be treated by ANY drug such as acetaminophen, insulin, alprazolam, etc. Accordingly, the level of predictability of "all" drugs being able to treat severe COPD, in the art is very low.  
(6 and 7) The amount of direction provided by the inventors and the existence of working examples: Applicants have provided in the specification disclosure regarding treating COPD and asthma by inhalation of formoterol, budesonide, tioptropium bromide. There is no guidance on all drugs being useful in treating respiratory disorders such as severe COPD. 
(8) The quantity of experimentation needed to make or use the invention bases on the content of the disclosure: The quantity of experimentation needed to make and use the invention based on the contents of the disclosure and the unpredictability asserted by the Applicant, is very high and not enabled by the specification. 
Conclusion 

In view of the unpredictability in the art, the lack of working examples, the excessive breadth of the claims and lack of guidance in the specification, it would require undue experimentation on the part of the person of skill in the art to practice the full scope of the invention. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 13-20 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 9 is vague and indefinite, because the ordinary skilled artisan would not be able to ascertain the meaning of an “atropine-like derivative,” which is not identified in Applicants' specification. More specifically, the ordinary skilled artisan would not be able to determine if "an atropine-like derivative” is limited to molecules made by chemical modifying atropine or if this term also encompassed molecules that exhibited similar properties or possessed common chemical moieties with atropine. 
Claim 13 is vague and indefinite, because it refers to both severe and very severe chronic obstructive pulmonary disease (COPD) and Applicants’ specification fails to define severe and very severe COPD. It is noted that “severe COPD” is a term of 
Claims 14-20 are indefinite for reciting “a method of improving the co-deposition of two or more active drug substances”. The claims are indefinite because 1- “improving” is a relative term. The term "improving" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  2- The claims do not make clear what the improving is compared to and what element of the claim leads to the improvement. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

 Claims 1-4, 6-17 and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Keller et al. (WO 00/06121) (Keller), Blondino et al. (WO 99/65450) (Blondino) and Carling et al. (U.S. Patent No. 5,972,919) (Carling), and Marino et al. (Scientific evidence and expert clinical opinion for the selection of bronchodilators: clinical decision making in the individual patient, In "Effective Management of Chronic Obstructive Pulmonary Disease," Chapter 5 (Wedzicha J.. Ind PW, et al. eds. 2001), Aexculapius Medical Press: London, 2001, ISBN 1-903044197) (“Marino”), wherein U.S. Patent No. 6,585,958 is being used as the English language equivalent of WO 00/06121. 
NOTE: Citations of Keller are from USPN 6,585,958. 

                                                Applicant Claims 
Applicants claim (1) a method of improving the co-deposition of a composition comprising a combination of two or more active drug substances (2) a pressurized metered dose inhaler, respectively, wherein both the claimed method and the claimed inhaler recite a solution pharmaceutical composition comprising (i) two or more drug substances in solution, (ii) a HFA propellant, and (iii) a co-solvent, wherein actuation of the inhaler recited in the claimed method or separately claimed results in delivery of the two drugs to the same lung tract region in substantially the same ratio as is present in solution and the two drugs are delivered with substantially the same particle size distribution; and (3) a method of preventing or treating a severe broncho-pulmonary disease comprising administering a solution composition as described in (2). 

Determination of the Scope and Content of the Prior Art (MPEP §2141.01) 
Keller teaches aerosol formulations that may be in the form of suspensions or solutions and comprise (i) a propellant mixture comprising a mixture of dinitrogen monoxide and a hydrofluoroalkane (HFA) having 1-3 carbon atoms or a mixture of said hydrofluoroalkanes (e.g. HFA 134a, HFA 227, and mixtures thereof), (ii) cosolvent (e.g. ethanol), and (iv) a pharmaceutically active agent (title; abstract; Table 1: columns 5-6; col. 9, lines 43-47; col. 10, lines 10-11; and claims 11-24, 35-51). Particularly preferred HFA propellants or HFA 134a, HFA 227, and mixtures thereof (col. 7, lines 42-48). Suitable active agents include betamimetics (i.e. beta-2 adrenergic agonists), corticoids (i.e. anti-inflammatory steroids), wherein preferred active agents include formoterol and beclomethasone (col. 8, line 3 through col. 9, line42, especially col. 9, lines 33-43; 
Blondino teaches suspension and solution pharmaceutical aerosol formulations as well as pMDI’s containing said suspensions and solutions, wherein the pharmaceutical is a dissolved or suspended beta-agonist drug (e.g. formoterol) (title; abstract; pg. 2, lines 20-29; pg. 3, lines 9-16; Examples 1-9: pgs 7-10 & Tables 1 through 3; and claims 1-20, 42-59). Suitable solvents are disclosed and the most preferred solvent is ethanol (pg. 4, line 26 through pg. 5, line 2). The preferred beta-agonist is formoterol fumarate (pg. 4, lines 16-20). 
Carling teaches the combination of a bronchodilator (e.g. formoterol) and a steroidal antiinflammatory drug for the treatment of respiratory disorders (title; abstract; col. 1, lines 13-22; col. 3, lines 35-45; claims 1-19). The combination of a long-acting beta2-agonist (e.g. salmeterol) and steroids (e.g. beclomethasone) is taught as being known from EP 416951 and that the use of formoterol in lieu of salmeterol is advantageous due to its more rapid onset (col. 2, lines 20-24 and 49-52). Budesonide is 
Marino identifies several different short-acting beta2-agonists (e.g. salbutamol), long acting beta2-agonists (e.g. salmeterol), anticholinergics (e.g. ipratropium bromide and tiotropium), and other drugs indicated for the treatment of COPD (pp 3) and explicitly states that it is a general pharmacological principle that it is often advantageous to combine low doses of two or more drugs with different mechanisms of action (pp 17). Marino teaches that the combination of ipratropium bromide with a short-acting beta2-agonist results in better treatment of COPD than the inhalation administration of either agent alone (Id.) and explicitly suggests that the combination of a long-acting beta-2 agonist with an anticholinergic may offer better symptom control with reduced dosing and improved compliance (pp 18). 

Ascertainment of the Difference Between Scope the Prior Art and Claims (MPEP §2141.012) 
Keller lacks the teaching of formoterol fumarate in a pharmaceutical aerosol solution formulation. This deficiency is cured by the teachings of Blondino. Keller lacks the explicit teaching of the combination of an anti-inflammatory steroid and a beta-2 agonist. This deficiency is cured by the teachings of Carling. Keller lacks the express teaching of the combination of a beta-2 agonist and an anticholinergic. This deficiency is cured by Marino. 
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143) 
It would have been prima facie obvious to a person of ordinary skill at the time of the instant invention to combine a long-acting beta-2 agonist with an anti-inflammatory steroid in an aerosol pharmaceutical solution formulation, because both beta-2 agonists and anti-inflammatory steroids are indicated for the treatment of respiratory disease, such as asthma (Carling) and it is conventional to formulate both beta-2 agonists and anti-inflammatory steroids in the form of solutions. Furthermore, the prior art teaches that it is generally advantageous to combine two or more drugs with different mechanisms of action (Marino), such as the combination of different bronchodilators to treat COPD (Marino). It is generally considered prima facie obvious to combine two compounds each of which is taught by the prior art to be useful for the same purpose, in order to form a composition which is to be used for the very same purpose. The idea for combining them flows logically from their having been used individually in the prior art. See In re Kerkhoven, 626, F.2d 848, 205 USPQ 1069 (CCPA 1980). As shown by the recited teachings, the instant claims define nothing more than the concomitant use of two known agents for the treatment of asthma. It would follow that the recited claims define prima facie obvious subject matter. Regarding the form of the composition, solution formulations are conventional and provide advantages compared to suspension formulations, such as having a greater consistency in dosage accuracy (Keller).
Regarding the recitation that the two drugs are delivered to substantially the same region of the lung tract and exhibit substantially similar particle size distributions, . 

Claims 5 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Keller et al. (WO 00/06121) (Keller), Blondino et al. (WO 99/65450) (Blondino) and Carling et al. (U.S. Patent No. 5,972,919) (Carling), and Marino et al. ("Effective Management of Chronic Obstructive Pulmonary Disease," Chapter 5, 2001, pp 3-23) (“Marino”), as applied to claims 1 and 14 above, and further in view of Lewis et al. (U.S. Patent No. 6,716,414), wherein U.S. Patent No. 6,585,958 is being used as the English language equivalent of WO 00/06121.

                                       Applicant Claims 
Applicants claim (1) a method of improving the co-deposition of a composition comprising a combination of two or more active drug substances and (2) a method of preventing or treating a severe broncho-pulmonary disease as described above, 

Determination of the Scope and Content of the Prior Art (MPEP §2141.01) 
The teachings of Keller, Blondino, Carling, and Marino are set forth above. Lewis teaches that TA 2005 is a beta2-agonist (col. 5, lines 30-33, 50-51, and63-65) and the preparation of solution aerosol formulations of TA-2005 comprising an HFA propellant isopropyl mvristate, hydrochloric acid, and ethanol co-solvent (Example 7: col. 11, lines 17- 57). Lewis also teaches that the beta-2 agonists may be combined with steroids, such as budesonide, and anticholinergics, such as tiotropium bromide (col. 5, lines 33-38). 
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012) 
Keller lacks the teaching of carmoterol hydrochloride (i.e. TA 2005). This deficiency is cured by Lewis. Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143) It would have been prima facie obvious to a person of ordinary skill at the time of the instant invention to select TA 2005 as a beta-2 agonist for use in a method of treating a bronchopulmonary disease, because beta-2 agonists are indicated for the treatment of various bronchopulmonary diseases, including asthma (Carling) and COPD (Marino). An ordinary skilled artisan would have also been motivate to select TA 2005 as the beta-2 agonist, because it is known to have been successfully formulated into stable solution aerosol formulations comprising an HFA propellant, which would also have provided the ordinary skilled artisan with a reasonable . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,353,006. Although the conflicting claims are not identical, they are not patentably distinct from each other because both claim sets claim a metered dose inhaler containing a solution formulation comprising (i) a liquid HFA propellant, (ii) cosolvent, and (iii) the combination of two or more drugs. The primary difference between claims 1-20 of the instant application and claims 1-7 of USPN ‘006 is that claims 1-7 of USPN ‘006 specify that the active agents are formoterol and beclomethasone dipropinoate, while the instant . 
Therefore, a person of ordinary skill in the art at the time of the instant invention would have found claims 1-20 prima facie obvious over claims 1-7of USPN ‘006.

Claim 20 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 15 and 18-19 of U.S. Patent No. 6,713,047. Although the conflicting claims are not identical, they are not patentably distinct from each other because both claim sets claim a metered dose inhaler containing a solution formulation comprising (i) a liquid HFA propellant, (ii) cosolvent, and (iii) the combination of two or more drugs. The primary difference between claim 20 of the instant application and claim 15 of USPN ‘047 is that claim 15 of USPN ‘047 does not specify that the aerosol inhaler is a metered dose inhaler. It is the Examiner’s position that it would have been obvious for the aerosol inhaler recited in claim 15 of USPN ‘047 to be a metered dose inhaler, as evidenced by claims 18-19 of USPN '047, which demonstrate that the aerosol inhaler referred to in the claims of USPN '047 was intended to include metered dose inhalers. Regarding the properties recited in claim 20 regarding the delivery of the two drugs, because both claims recite solution formulations the same required components it is reasonably concluded that both the same or substantially similar results will be obtained by use of the delivery system claimed in claim 15 of USPN ‘047. Therefore, a person of ordinary skill in the art at the time of the . 

Claims 1-4, 6-11, -17, 22, and 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3,10,15,17-19, and 22-24 of U.S. Patent No. 6,716,414 (USPN ‘414) in view of Carling et al. (U.S. Patent No. 5,972,919) (Carling), and Marino et al. ("Effective Management of Chronic Obstructive Pulmonary Disease," Chapter 5, Aexculapius Medical Press: London, 2001, pp 3-23). Although the conflicting claims are not identical, they are not patentably distinct from each other because both claim sets include claims that recite the combination of two or more drugs, wherein the combined drugs are a beta-2 agonist and a steroid. The independent claims of the instant application have been described above. Independent claim 1 of USPN ‘414 claims a composition in the form of a solution comprising (i) formoterol, a stereoisomer or salt thereof, (ii) liquefied HFA propellant, (iii) a co-solvent selected from pharmaceutically acceptable alcohols, and (iv) a mineral acid. Claim 22 of USPN ‘414 claims a metered dose inhaler containing the composition of claim 1. Claim 23 claims a method of administering formoterol, a stereoisomer or salt thereof comprising (i) producing an aerosol from the composition of claim 1 and (ii) administering said aerosol to said subject. The primary difference between the cited claims of the instant application and the cited claims of USPN ‘414 are that the claims of USPN ‘414 do not (i) specify that the composition comprises two or more drugs and (ii) the claims of USPN ‘414 are not drawn to the treatment or prevention of a severe bronchopulmonary disease. Deficiency (i) is a prima facie obvious modification of the . 

Claims 1, 9-10, 12-14, and 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4-6, and 16-20 of U.S. Patent No. 6,964,759 (USPN ‘759). Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims claim (1) a MDI that may comprise two or drugs in solution, an HFA propellant, and overlapping amounts of co-solvent and (2) a method of treating a bronchopulmonary disease, such as asthma or emphysema (a kind of COPD). The primary difference between the claims of the instant application and the cited claims of USPN '759 is that the claims of USPN ‘759 indicate that the recited formulation comprises at least one solubilized anticholinergic and with respect to claim 14 of the instant application, the claims of USPN ‘759 recite an overlapping amount of cosolvent. The recitation of “at least one solubilized anticholinergic quaternized compound” is strongly suggestive of one or more (e.g. two) solubilized anticholinergic quaternized compounds. Thus, it would be a prima facie obvious modification of the claims of USPN ‘759 to combine two solubilized anticholinergic quaternized compounds. Regarding the overlapping amount of solvent, a prima facie case of obviousness necessarily exists when the prior art range overlaps or touches a claimed range, such as in the instant rejection. MPEP § 2144.05. Regarding the properties recited in the claims of the instant application concerning the delivery of the two drugs, because both claims recite solution formulations the same . 

Claims 14-16 and 18-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 43, 47, 51, and 55-57 of U.S. Patent No. 7,018,618 (USPN ‘618). Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims methods of delivering formulations comprising two or more drugs and the same method step. Independent claims 14 and 20 of the instant application are described above. Independent claim 43 of USPN ‘618 claims a method of delivering an active agent to the respiratory tract of a subject in need comprising actuating a metered dose inhaler comprising a pharmaceutical composition comprising (a) carmoterol and (b) at least one steroid or at least one anticholinergic. The primary differences between the cited claims of the instant application and the cited claims of USPN '618 are that independent claim 43 of USPN '618 does not specify that the composition administered is a solution and comprises (i) HFA propellant and (ii) a co-solvent (e.g. ethanol). Regarding the inclusion of an HFA propellant and a co-solvent, such as ethanol, dependent claims 55-57 evidence that an obvious modification of the method of claim 43 of USPN ‘618 would be to administer a composition also comprising an HFA propellant and ethanol co-solvent. Regarding the composition being in the form of a solution, independent claim 1 of USPN ‘618 evidences that a contemplated obvious modification would be for the compositions . 

Claim 20 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 7,601,336 (USPN ‘336). Although the conflicting claims are not identical, they are not patentably distinct from each other because both claim sets claim or suggest a metered dose inhaler containing a solution formulation comprising (i) a liquid HFA propellant, (ii) cosolvent, and (iii) the combination of two or more drugs. Independent claim 1 of USPN ‘336 claims a composition for an aerosol inhaler in the form of a solution consisting of (a) one or more therapeutically active medicaments, (b) glycerol in an amount of 0.2-2% of said composition, (c) ethanol as co-solvent, and (d) a propellant consisting of at least one HFA selected from the group consisting of 1,1,1,2- tetrafluoroethane (i.e. HFA 134a), 1,1,1,2,3,3,3-heptafluoropropane (i.e. HFA 227), and mixtures thereof. The primary difference between claim 20 of the instant application and claim 1 of USPN ‘336 is that claim 1 of USPN ‘336 does not specify that the aerosol inhaler is a metered dose inhaler. It is the Examiner’s position that it would have been obvious for the aerosol inhaler recited in claim 1 of USPN ‘336 to be a metered dose inhaler, because metered dose inhalers are conventionally used to administer pharmaceutical solution formulations comprising HFA propellants. Regarding the properties recited in claim 20 regarding the delivery of the two drugs, because both claims recite solution formulations . 

Claims 1-3, 6, 9, 14-16, and 20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 8,088,362 (USPN ‘362). Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims claim methods of treating bronchopulmonary diseases by administration of solution aerosol formulations that may comprise two or more drugs. The cited claims of the instant application are described above. Claim 1 of USPN ‘362 claims a pharmaceutical aerosol formulation to be administered by a pressurized metered dose inhaler (pMDI) consisting of (i) salmeterol, (ii) optionally a corticosteroid, and (iii) optionally an anticholinergic in solution in a propellant system consisting of an HFA propellant, a co-solvent, a mineral acid, and 0-5% w/w water. Dependent claims claim methods of treating respiratory diseases, including COPD and asthma. The primary difference between claim 1 of USPN ‘362 and the cited claims of the instant application is that the claims of USPN ‘362 do not specify that the claimed composition is in a metered dose inhaler. This deficiency is a prima facie obvious modification of the cited claims of USPN ‘362, because independent claim 1 explicitly states that the composition is intended to be administered from a pMDI. Therefore, a person of ordinary skill in the art at the time . 

Claim 20 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 16 and 26-28 of U.S. Patent No. 8,313,732 (USPN ‘732). Although the conflicting claims are not identical, they are not patentably distinct from each other because both claim sets claim or suggest a metered dose inhaler containing a solution formulation comprising (i) a liquid HFA propellant, (ii) cosolvent, and (iii) that may comprise the combination of two or more drugs. Independent claim 16 of USPN ‘732 claims a composition for a pMDI containing a pharmaceutical formulation in the form of a solution comprising (a) formoterol, (b) ethanol, (c) hydrochloric acid, and (d) an HFA propellant. The primary difference between claim 20 of the instant application and claim 16 of USPN ‘732 is that claim 16 of USPN ‘732 does not specify that the pMDI contains a formulation comprising two or more drugs. This deficiency is a prima facie obvious modification of dependent claims 26-28 of USPN ‘732, which evidence that the inclusion of additional active agents is an obvious modification of the claimed pMDI of claim 16 of USPN ‘732. Regarding the properties recited in claim 20 on the delivery of the two drugs, because both claims recite solution formulations the same required components it is reasonably concluded that both the same or substantially similar results will be obtained by delivery of the composition claimed in claim 16 of USPN ‘732 from a metered dose inhaler. Therefore, a person of ordinary skill in the art at the time of the instant invention would have found claim 20 prima facie obvious over claims 16 and 26-28 of USPN ‘732. 
Claims 1-20 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615.  The examiner can normally be reached on M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                          /Mina Haghighatian/


Mina Haghighatian
Primary Examiner
Art Unit 1616